UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6618



MICHAEL ALLEN KOKOSKI,

                                              Plaintiff - Appellant,

          versus


CHARLES T. FELTS, Warden,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Robert C. Chambers,
District Judge. (5:06-cv-00629)


Submitted:   June 27, 2007                 Decided:   July 13, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Allen Kokoski, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Allen Kokoski, a federal prisoner, appeals the

district court’s order and judgment accepting the recommendation of

the magistrate judge and denying relief on his 28 U.S.C. § 2241

(2000)    petition.       We    have   reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        Kokoski v. Felts, No. 5:06-cv-00629 (S.D.W.

Va. Apr. 12, 2007).           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately   presented     in    the

materials      before   the    court   and     argument   would    not   aid    the

decisional process.



                                                                         AFFIRMED




                                       - 2 -